U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2009 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission file number 333-142429 INFORMATION SYSTEMS ASSOCIATES, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 65-0493217 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1th Street, Ste E Palm City, FL 34990 (Address of principal executive offices) (772) 403-2992 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of June 30, 2009:16,709,834 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties.The issuer's actual results could differ significantly from those discussed herein.These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q.We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. Table of Contents INFORMATION SYSTEMS ASSOCIATES, INC. TABLE OF CONTENTS Page No. PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 10 Item 3.Quanitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 14 Item 1A. Risk and Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Information Systems Associates, Inc. We have reviewed the accompanying balance sheet of Information System Associates, Inc. as of June 30, 2009, and the related statements of income for the three-month and six-month periods ended June 30, 2009 and June 30, 2008, and cash flows for the six-month periods ended June 30, 2009 and June 30, 2008. These financial statements are the responsibility of the company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.
